UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6357


NATHANIEL MURRAY,

                    Petitioner - Appellant,

             v.

WARDEN STEPHAN,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Terry L. Wooten, Senior District Judge. (0:18-cv-00960-TLW)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Murray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel Murray seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       Based on the arguments presented in his informal brief, see 4th Cir. R. 34(b), and

his failure to object to the magistrate judge’s recommendation on one ground after

receiving proper notice, see Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017), we

conclude that Murray has not made the requisite showing. Accordingly, we deny leave to

proceed in forma pauperis, deny a certificate of appealability, and dismiss the appeal.




                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3